— In a proceeding pursuant to CPLR article 78, inter alla, to review a determination which denied petitioner permanent appointment as a tenured teacher, the appeal is from a judgment of the Supreme Court, Kings County, dated July 1, 1974, which (1) adjudged that petitioner had tenure, (2) directed that she be awarded back pay and (3) directed that she be immediately restored to active service. This appeal also brings up for review an order of the same court, dated August 26, 1974, which, upon reargument, adhered to the prior determination. Judgment reversed and order reversed insofar as it adhered to the prior determination, on the law, without costs, determination confirmed and petition dismissed on the merits. We find that petitioner’s services were validly terminated and that she did not acquire tenure by estoppel or acquiescence. Martuscello, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.